     Case 1:16-cv-00185-NONE-BAM Document 39 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     CEDAR POINT NURSERY and FOWLER                      No. 1:16-cv-00185-NONE-BAM
12   PACKING CO.,
                                                         FINAL STIPULATED JUDGMENT
13                               Plaintiffs,             AFTER REMAND, DECLARATORY
                                                         JUDGMENT, AND PERMANENT
14                   v.                                  INJUNCTION
15
     VICTORIA HASSID, in her official capacity as
16   Chair of the Agricultural Labor Relations           (Doc. No. 37)
     Board; et al.,
17
                                Defendants.
18

19           In accordance with the June 23, 2021 opinion of the United States Supreme Court, Cedar
20   Point Nursery v. Hassid, 594 U.S. __, 141 S. Ct. 2063 (2021); the August 4, 2021 order of the
21   United States Court of Appeals for the Ninth Circuit reversing this court’s judgment of dismissal
22   of plaintiffs’ Fifth Amendment claim and remanding the case for further proceedings, Cedar
23   Point Nursery v. Hassid, No. 16-16321, ECF No. 35 (9th Cir. Aug. 4, 2021); and Rule
24   58(b)(2)(B) of the Federal Rules of Civil Procedure, it is ORDERED, ADJUDGED, AND
25   DECREED as follows:
26   /////
27   /////
28   /////

                                                     1
     Case 1:16-cv-00185-NONE-BAM Document 39 Filed 09/01/21 Page 2 of 2


 1                               FINAL JUDGMENT AFTER REMAND

 2         This court’s July 19, 2016 final judgment, (Doc. No. 23,) is vacated in part, and final

 3   judgment is entered for plaintiffs and against defendants on plaintiffs’ first claim for relief

 4   (Violation of the Fifth and Fourteenth Amendments; 42 U.S.C. § 1983).

 5                                    DECLARATORY JUDGMENT

 6         It is hereby declared that the access regulation, California Code of Regulations, Title 8,

 7   § 20900(e), “appropriates a right to invade [plaintiffs’] property and therefore constitutes a per se

 8   physical taking.” Cedar Point Nursery v. Hassid, 141 S. Ct. at 2072. Absent payment of just

 9   compensation, § 20900(e) authorizes an unconstitutional taking in violation of the Fifth and

10   Fourteenth Amendments as applied to plaintiffs. Id. at 2074.

11                                     PERMANENT INJUNCTION

12         Defendants are hereby permanently enjoined from enforcing California Code of

13   Regulations, Title 8, § 20900(e) against plaintiffs, absent payment of just compensation.

14         The time for plaintiffs to file their motion for attorneys’ fees and bill of costs or reach a

15   settlement with respect to such fees and costs runs from the time that this order is entered.

16   IT IS SO ORDERED.
17
        Dated:     September 1, 2021
18                                                          UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28

                                                        2
